ORDER
PER CURIAM.
Willie Ayala (Claimant) appeals from the judgment of the Labor and Industrial Relations Commission (Commission) denying her unemployment benefits pursuant to section 288.050, RSMo Cum.Supp.1998.
We deny the motion of the Division of Employment Security to strike Claimant’s brief. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence and *3further, is not against the overwhelming weight of the evidence. Davis v. Research Medical Center, 903 S.W.2d 557, 565 (Mo.App. W.D.1995). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).